IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HILLTOP SUMMIT CONDOMINIUM                : No. 147 MM 2014
ASSOCIATION,                              :
                                          :
                    Respondent            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
KENNY HOPE,                               :
                                          :
                    Petitioner            :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc and the Application for Leave to File an

Offer of Proof are DENIED.